Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 1 of 12 PageID #: 84




                                                                    SP_000330
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 2 of 12 PageID #: 85




                                                                    SP_000331
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 3 of 12 PageID #: 86




                                                                    SP_000332
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 4 of 12 PageID #: 87




                                                                    SP_000333
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 5 of 12 PageID #: 88




                                                                    SP_000334
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 6 of 12 PageID #: 89




                                                                    SP_000335
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 7 of 12 PageID #: 90




                                                                    SP_000336
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 8 of 12 PageID #: 91




                                                                    SP_000337
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 9 of 12 PageID #: 92




                                                                    SP_000338
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 10 of 12 PageID #: 93




                                                                    SP_000339
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 11 of 12 PageID #: 94




                                                                    SP_000340
Case 1:18-cr-00433-LDH-RLM Document 20-4 Filed 03/26/19 Page 12 of 12 PageID #: 95




                                                                    SP_000341
